Exhibit 10.3

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2009-2011 PERFORMANCE INCENTIVE UNIT PROGRAM



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    PURPOSES    1 2.    DEFINITIONS    1 3.    AWARD AGREEMENT
   3 4.    PERFORMANCE GOAL; SETTLEMENT OF UNITS    3 5.    BENEFICIARY
DESIGNATION    5 6.    DELIVERY TO GUARDIAN    5 7.    SOURCE OF PAYMENTS    5
8.    CAPITAL ADJUSTMENTS    5 9.    TAX WITHHOLDING    5 10.    ADMINISTRATION
   6 11.    AMENDMENT    6 12.    HEADINGS    6 APPENDIX A    1 APPENDIX B    1



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2009-2011 PERFORMANCE INCENTIVE UNIT PROGRAM

PREAMBLE

WHEREAS, Pennsylvania Real Estate Investment Trust (the “Trust”) desires to
establish a program for the 2009 through 2011 period for the benefit of certain
officers of the Trust and PREIT Services, LLC (one of the Trust’s Subsidiary
Entities) whereby such officers would receive Performance Incentive Units
(“Units”) which would entitle such officers to receive cash payments in respect
of such Units based on the extent to which the Trust attains the corporate goal
set forth in the program.

NOW, THEREFORE, effective as of January 1, 2009, the Pennsylvania Real Estate
Investment Trust 2009-2011 Performance Incentive Unit Program is hereby adopted
by the Trust, with the following terms and conditions:

1. Purposes. The purposes of the Program are to motivate certain officers of the
Employer to reach and exceed challenging goals for the Trust of profitability
and growth, and to focus the attention of the eligible officers on a critical
financial indicator used to measure the success of the Trust relative to other
companies in the same business as the Trust.

2. Definitions

(a) “Award” means an award of Units to a Participant.

(b) “Award Agreement” means a written document evidencing the grant to a
Participant of an Award.

(c) “Board” means the Board of Trustees of the Trust.

(d) “Business Combination” means “Business Combination” as such term is defined
in the definition of “Change in Control.”

(e) “Cause” means “Cause” as such term is defined in a Participant’s Employment
Agreement or, if the Participant is not a party to an Employment Agreement, then
(solely for purposes of this Program) as set forth below:

(1) Fraud in connection with the Participant’s employment; theft,
misappropriation or embezzlement of funds of the Trust or its affiliates; or a
willful violation of the provisions of the Trust’s Code of Business Conduct with
respect to the purchase or sale of securities of the Trust;

(2) Indictment of the Participant for a crime involving moral turpitude;

(3) Failure of the Participant to perform his or her duties to the Employer
(other than on account of illness, accident, vacation or leave of absence) that
persists – after written demand for substantial performance which specifically
identifies the manner in which the Participant has failed to perform – for more
than 30 calendar days after such notice to him or her; or



--------------------------------------------------------------------------------

(4) The Participant’s repeated abuse of alcohol or drugs.

(f) “Change in Control” means “Change in Control” as such term is defined in a
Participant’s Employment Agreement or, if the Participant is not a party to an
Employment Agreement, then as defined in the Plan.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Executive Compensation and Human Resources Committee
of the Board, which Committee has the responsibility to administer the Program
under Section 10 hereof.

(i) “Corporate Goal” means the specific performance goal, set forth in
Section 4(a) hereof, which must be achieved in order for a Participant to
receive payments in respect of Units under an Award.

(j) “Disability Termination” means the termination of a Participant’s employment
under the disability provisions of the Participant’s Employment Agreement or, if
the Participant is not a party to an Employment Agreement, then as a result of a
“Disability” as defined in the Plan.

(k) “Effective Date” means January 1, 2009.

(l) “Employer” means, collectively and individually (as applicable), the Trust
and Services, and any other “Related Corporation” or “Subsidiary Entity” (both
as defined in the Plan).

(m) “Employment Agreement” means the written agreement entered into by a
Participant and an Employer (if any) setting forth the terms and conditions of
the Participant’s employment, as amended at any applicable time.

(n) “Good Reason” means “Good Reason” as such term is defined in a Participant’s
Employment Agreement or, if the Participant is not a party to an Employment
Agreement, then the relocation of the Participant’s principal business office
outside the metropolitan Philadelphia area without the consent of the
Participant.

(o) “Grant Date” means the effective date of an Award, as determined by the
Committee and reflected in the applicable Award Agreement.

(p) “Measurement Period” means the period beginning on the Effective Date and
ending on the earlier of December 31, 2011 or the date of a Change in Control
(provided that, if the Change in Control arises from a Business Combination, the
Measurement Period shall end on the date of the closing or effectiveness of the
Business Combination, as applicable).

(q) “Participant” means each individual who has received an Award under the
Program.

(r) “Plan” means the Pennsylvania Real Estate Investment Trust 2003 Equity
Incentive Plan, as it may be amended from time to time. Although the Program is
not established under the Plan, certain terms used in the Program are
incorporated by reference to the Plan.

 

-2-



--------------------------------------------------------------------------------

(s) “Program” means this Pennsylvania Real Estate Investment Trust 2009-2011
Performance Incentive Unit Program, as it may be amended from time to time.

(t) “Related Corporation” means “Related Corporation” as such term is defined in
the Plan.

(u) “Services” means PREIT Services, LLC, a Delaware limited liability company.

(v) “Shares” means “Shares” as such term is defined in the Plan.

(w) “Subsidiary Entity” means “Subsidiary Entity” as such term is defined in the
Plan.

(x) “Trust” means Pennsylvania Real Estate Investment Trust, a Pennsylvania
business trust.

(y) “Trustee” means a member of the Board.

(z) “Unit” means a performance incentive unit, which unit shall entitle the
holder to a cash payment determined with reference to the Stated Value at the
time and subject to the conditions herein described.

3. Award Agreement. Each Participant shall be issued an Award Agreement setting
forth the number of Units awarded to the Participant and entitling the
Participant to receive the payments determined under Section 4 hereof based on
the extent to which the Corporate Goal is achieved. Such Units shall be subject
to the adjustments described in Section 8 hereof. Each Award Agreement and the
payments which may be made thereunder are subject to the terms of this Program.

4. Performance Goal; Settlement of Units

(a) If, for the Measurement Period, the Trust’s performance, based on its “TRS”
(as defined below), equals or exceeds the “Threshold” (as defined below), then
the Trust shall deliver to each Participant a cash payment in an amount equal to
(i) the Stated Value, multiplied by the product of (ii)(A) the whole percentile
(expressed as a percentage equal to the percentile rounded up for fractions of
one-half or greater) at which the Trust’s TRS for the Measurement Period places
the Trust among the component members of the “MSCI US REIT Index” (as defined
below) for the Measurement Period, each ranked pursuant to such TRS, multiplied
by two (but not greater than 150%), and (B) the number of Units held by the
Participant. If, for the Measurement Period, the Trust’s performance, based on
its TRS, does not equal or exceed the Threshold, the Trust shall not make any
payments in respect of the Units to the Participants. Also, except as provided
in subsection (c) below, a Participant must be employed by an Employer on the
last day of the Measurement Period in order to receive any payments under this
Program. See Appendix A attached hereto for examples illustrating the operation
of this Section.

 

-3-



--------------------------------------------------------------------------------

(b) Definitions for this Section. The following terms shall be defined as set
forth below:

(1) “MSCI US REIT Index” means the MSCI US REIT Index’s gross index (as it may
be renamed from time to time) or, in the event such index shall cease to be
published, such other index as the Committee shall determine to be comparable
thereto.

(2) “Share Value” means, as of any Grant Date, the average of the closing prices
of one Share on the New York Stock Exchange (the “NYSE”) (or, if not then listed
on the NYSE, on the principal market or quotation system on which then traded)
for the 20 days on which Shares were traded prior to that Grant Date.

(3) “Stated Value” for one Unit means the Share Value on the Grant Date plus,
subject to Section 8 below, the sum of all cash dividends paid on one Share on
or after the Grant Date but on or prior to the end of the Measurement Period.

(4) “Threshold” means the 25th percentile among the component members (including
the Trust) of the MSCI US REIT Index at the end of the Measurement Period
(ranked based upon each such member’s TRS for the Measurement Period).

(5) “TRS” means total return to shareholders as calculated by the Committee or
its designee for the Measurement Period for the Trust and for the other
component members of the MSCI US REIT Index. “Component members” means those
members used for purposes of compiling the MSCI US REIT Index as of the first
day of the Measurement Period and that remain publicly held companies as of the
last day of the Measurement Period, whether or not they are still included in
the MSCI US REIT Index on such last day.

(c) Termination of Employment. Upon a Participant’s termination of employment on
or prior to the last day of the Measurement Period, the following shall occur:

(1) Termination without Cause, for Good Reason, or on Account of Disability or
Death. If, on or prior to the last day of the Measurement Period, (i) the
Participant terminates his or her employment with the Employer for Good Reason,
(ii) the Employer terminates the Participant’s employment for reasons other than
for Cause, (iii) the Participant incurs a Disability Termination, or (iv) the
Participant dies, the Participant (or the Participant’s beneficiary(ies), if
applicable) shall be eligible to receive payments in respect of Units under the
Program (or not) as though the Participant had remained employed by the Employer
through the end of the Measurement Period.

(2) Termination for Any Other Reason. If, on or prior to the last day of the
Measurement Period, the Participant’s employment with the Employer terminates
for any reason other than a reason described in paragraph (1) above, the
Participant shall forfeit all Units the Participant was granted under the
Program and shall have no further rights hereunder.

(d) Determination of Performance; Delivery of Cash Payments. Within 30 days
after the end of the Measurement Period, the Committee shall provide each
Participant with a written determination of the extent to which, if at all, the
Trust attained the Corporate Goal for the Measurement Period and the
calculations used to make such determination. If payments are to be delivered
under the Program, they shall be made to Participants on March 1, 2012 (unless
the Measurement Period ends early due to a Change in Control, in which case
payments shall be made on the fifth calendar day after the end of the
Measurement Period).

 

-4-



--------------------------------------------------------------------------------

5. Beneficiary Designation

(a) Each Participant shall designate the person(s) as the beneficiary(ies) to
whom the Participant’s payments shall be delivered in the event of the
Participant’s death prior to the delivery of the payments to him or her. Each
beneficiary designation shall be substantially in the form set forth in Appendix
C attached hereto and shall be effective only when filed with the Committee
during the Participant’s lifetime.

(b) Any beneficiary designation may be changed by a Participant without the
consent of any previously designated beneficiary or any other person by the
filing of a new beneficiary designation with the Committee. The filing of a new
beneficiary designation shall cancel all beneficiary designations previously
filed.

(c) If any Participant fails to designate a beneficiary in the manner provided
above, or if the beneficiary designated by a Participant predeceases the
Participant, the Committee shall direct such Participant’s payments to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.

6. Delivery to Guardian. If payments under this Program are to be made to a
minor, a person declared incompetent, or a person incapable of handling the
disposition of property, the Committee may direct the delivery of the payments
to the guardian, legal representative, or person having the care and custody of
the minor, incompetent or incapable person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
payments delivered.

7. Source of Payments. This Program shall be unfunded. Each Participant and
beneficiary shall be a general and unsecured creditor of the Employer to the
extent of his or her rights determined hereunder, and the Participant shall have
no right, title or interest in any specific asset that the Employer may set
aside, earmark or identify as reserved for the satisfaction of its obligations
under the Program. The Employer’s obligation under the Program shall be merely
that of an unfunded and unsecured promise to deliver payments in the future,
provided the Corporate Goal is met. For the avoidance of doubt, receipt of Units
under this Program will not entitle a Participant to any rights as a shareholder
of the Trust.

8. Capital Adjustments. The calculation of the Stated Value to reflect cash
dividends paid on or after the Grant Date but on or prior to the end of the
Measurement Period shall be adjusted equitably by the Committee in its
discretion to reflect any subdivision (share-split), consolidation (reverse
split), share dividend, merger, spin-off, or other similar event or transaction
affecting the Trust during the Measurement Period.

9. Tax Withholding. Payments under this Program shall be subject to applicable
tax withholding.

 

-5-



--------------------------------------------------------------------------------

10. Administration.

(a) The Program shall be administered by the Committee. Each member of the
Committee, while serving as such, shall be deemed to be acting in his or her
capacity as a Trustee of the Trust. Acts approved by a majority of the members
of the Committee at which a quorum is present, or acts without a meeting reduced
to or approved in writing by a majority of the members of the Committee, shall
be the valid acts of the Committee. Any authority of the Committee (except for
the authority described in subsection (b)(1)-(4) below) may be delegated to a
program administrator.

(b) The Committee shall have the authority:

(1) to select the Participants to be granted Awards under the Program and to
grant such Awards at such time or times as it may choose;

(2) to determine the type and size of each Award, including the number of Units
subject to the Award;

(3) to determine the terms and conditions of each Award and to calculate the
amount payable hereunder in respect of any Award;

(4) to amend an existing Award in whole or in part except that the Committee may
not, without the consent of the Participant holding the Award, take any action
under this clause if such action would adversely affect the rights of such
Participant with respect to such Award;

(5) to adopt, amend, and rescind rules and regulations for the administration of
the Program; and

(6) to interpret the Program and decide any questions and settle any
controversies that may arise in connection with it.

Such determinations and actions of the Committee (or its delegate), and all
other determinations and actions of the Committee (or its delegate) made or
taken under authority granted by any provision of the Program, shall be
conclusive and shall bind all parties.

11. Amendment. The Committee reserves the right to amend the Program, by written
resolution, at any time and from time to time in any fashion, and to terminate
it at will. However, no amendment or termination of the Program shall adversely
affect any Award already issued under the Program without the written consent of
the affected Participant(s).

12. Headings. The headings of the Sections and subsections of the Program are
for reference only. In the event of a conflict between a heading and the content
of a Section or subsection, the content of the Section or subsection shall
control.

 

-6-



--------------------------------------------------------------------------------

APPENDIX A

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2009-2011 PERFORMANCE INCENTIVE UNIT PROGRAM

EXAMPLE

Example. Full Measurement Period

A is a participant in the Pennsylvania Real Estate Investment Trust 2009-2011
Performance Incentive Unit Program (the “Program”). Participant A receives a
Unit award for 250 Units. The Share Value on the Grant Date is $3.44. For both
the three-year period beginning January 1, 2009 and ending December 31, 2011
(the “Measurement Period”), as well as that portion of the Measurement Period
that occurs on or after the Grant Date, Dividends total $3.00 per Share. Thus,
at the end of the Measurement Period, the Stated Value of each Unit is $6.44.

Total return to shareholders (“TRS”) on one Share (expressed as a percentage)
for the Trust over the Measurement Period, as calculated by the Committee or its
designee, is the following:

 

12/31/11 Value of One Share

   $ 12.00  

+ Dividends over Measurement Period on One Share

     +3.00               $ 15.00  

Divided by 1/1/09 Value of One Share

     /7.45                 2.013  

TRS

     101.3 %

If, as of December 31, 2011, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the “MSCI US REIT Index” (as defined
in the Program) (the “Index”), ranked pursuant to each member’s TRS over the
Measurement Period, as calculated by the Committee or its designee, Participant
A would receive the following cash payments:

 

Column A

   Column B     Column C    Column D

MSCI US REIT Index Percentile

   Column A x 2     Column B x Number of
Units Held by
Participant    Column C x Stated
Value = Cash Payment
Due to Participant

Below 25th

   0 %   0    $ 0

25th

   50 %   125    $ 805.00

40th

   80 %   200    $ 1,288.00

50th

   100 %   250    $ 1,610.00

65th

   130 %   325    $ 2,093.00

75th or above

   150 %   375    $ 2,415.00



--------------------------------------------------------------------------------

APPENDIX B

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2009-2011 PERFORMANCE INCENTIVE UNIT PROGRAM

BENEFICIARY DESIGNATION FORM

This Form is for your use under the Pennsylvania Real Estate Investment Trust
2009-2011 Performance Incentive Unit Program (the “Program”) to name a
beneficiary for the payments that may be due to you under the Program. You
should complete the Form, sign it, have it signed by your Employer, and date it.

* * * *

I understand that in the event of my death before I receive payments that may be
due to me under the Program, such payments will be delivered to the beneficiary
designated by me below or, if none or if my designated beneficiary predeceases
me, to my surviving spouse or, if none, to my estate. I further understand that
the last beneficiary designation filed by me during my lifetime and accepted by
my Employer cancels all prior beneficiary designations previously filed by me
under the Program.

I hereby state that                                          [insert name],
residing at                                                              [insert
address], whose Social Security number is
                                        , is designated as my beneficiary.

 

 

   

 

Signature of Participant     Date     ACCEPTED:    

 

    [insert name of Employer]     By:  

 

    Date:  

 